— In an action for conversion, an accounting and to set aside a conveyance, the plaintiffs appeal from an order of the Supreme Court, Suffolk County, dated March 13, 1978, which denied their motion to confirm an order of attachment and granted defendants’ cross motion to vacate said order of attachment. Order affirmed, with $50 costs and disbursements. The plaintiffs’ affidavits failed to include a statement that the amount demanded from the defendants exceeds all counterclaims known to plaintiffs. This is required by CPLR 6212 (subd [a]) and the failure to include it is a fatal defect. Hopkins, J. P., Suozzi, Rabin and Shapiro, JJ., concur.